Title: To Thomas Jefferson from James Madison, 4 August 1804
From: Madison, James
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Aug. 4. 1804
               
               I inclose such of the communications from the office of State recd. since my arrival at home, as are worth your perusal. The letters from Mr. Livingston with the documents attached to them, being in the press copies are scarcely legible in many passages, and in some not to be made out at all. His secretary is not only lazy but disrespectful in not revising the copies and filling up the deficiencies. His long letter of May contains towards the end something on the subject of W. Florida &c. which you may wish to read, though you may be unwilling to wade to it thro’ the tedious pages which precede on the debts & Commissioners. His disputes with those seem to have reached their ne plus ultra. I do not like the final ground they have taken more than the general tone of his conduct. Considered as a sort of Judiciary board, and holding their offices under the Treaty they may be theoretically right in making that & that alone the rule of their proceeding; but they do not manifest a spirit of accomodation required by the difficulties of their business, the ambiguity of the Treaty, and the interest of the U. States. In order to decide however precisely on their conduct it is necessary to examine critically the nature of their trust as defined in the Treaty you will find that Mr. L. is again a volunteer in diplomatic projects. The answer from the Russian Chargé involves an admonition which wd. be useful to him, if he had modesty eno’ to understand it. The letter from the St. Domingo planter at Charleston, must be answered I suppose by information that Congs. alone can decide on his application. It produces a conflict between agricultural advantages & political considerations.
               I left Washington on the wednesday succeeding your departure. Unaccustomed fatigue with the bad management of my driver, foundered my horses in getting to Dumfries. I was obliged in consequence, to leave my carriage there, and proceed in a Hack brought with my baggage, to Capt. Winston’s; & to send for my Carriage, the horses which met me there. owing to these delays I did not finish my journey till Sunday evening.
               Yrs. respectfully & affely
               
                  
                     James Madison
                  
               
            